DETAILED ACTION   

1.	The Office Action is in response to Application 17033871 filed on 09/27/2020. Claims 1-20 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 09/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 


Claim 1 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by TAN et al. (CN107197289A).

	Regarding claim 1, TAN teaches an image encoding method (fig. 1); , comprising: 
	hybrid digital-analog (HDA) encoding a first image frame to generate first encoded data including a digital part and an analog part (fig. 3, HDA; page 3, 6th -9th paragraph, mixing digital-to-analogue video transmission method…digital Primary layer coding, raw video signal are divided into multiple GOP, pass through digital source encoder number Word bit stream, the digital bit stream obtains digital channel encoded signal by digital channel encoder…, simulation enhancement layer coding…to the limitation of step S1 and step the S2 digitally encoded signal respectively obtained and analog encoding signal according to setting General power carries out power distribution, is sent after obtaining mixing digital and analogue signals);  
	and inter-encoding a second image frame using a reference frame reconstructed from the digital part of the first encoded data to generate second encoded data (fig. 1, step S4; page 3, 6th -9th paragraph, simulation enhancement layer coding, are asked the reconstruction signal of the obtained digital bit stream of raw video signal and step S1 Difference obtains residual signals, and the residual signals are carried out with 3D-DCT conversion, power scaling and spatial reuse coding successively and obtains mould Intend encoded signal ).
			
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 12 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (CN107197289A)and in view of  Nguyen et al. (US 5515511).
 
	Regarding claim 12, TAN teaches an encoder (fig. 2), comprising: a processor (fig. 2, H.264 encoder);  cause the processor to: 
	hybrid digital-analog (HDA) encoding a first image frame to generate first encoded data including a digital part and an analog part (fig. 3, HDA; page 3, 6th -9th paragraph, mixing digital-to-analogue video transmission method…digital Primary layer coding, raw video signal are divided into multiple GOP, pass through digital source encoder number Word bit stream, the digital bit stream obtains digital channel encoded signal by digital channel encoder…, simulation enhancement layer coding…to the limitation of step S1 and step the S2 digitally encoded signal respectively obtained and analog encoding signal according to setting General power carries out power distribution, is sent after obtaining mixing digital and analogue signals);  
asked the reconstruction signal of the obtained digital bit stream of raw video signal and step S1 Difference obtains residual signals, and the residual signals are carried out with 3D-DCT conversion, power scaling and spatial reuse coding successively and obtains mould Intend encoded signal ).
	It is noticed that TAN does not disclose explicitly of a memory coupled to the 
processor and storing instructions that, when executed by the processor.
	Nguyen disclose of a memory coupled to the processor and storing instructions that, when executed by the processor (column 2, line 35-61, … The personal computer which comprises the C-box 10 includes a central processing unit (CPU) and supporting memory, here generally indicated as the system controller 101, attached to the bus 100.  The system 
controller 101 is the software/hardware control mechanism).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a memory coupled to the 
processor and storing instructions that, when executed by the processor as taught by Nguyen as a modification to the encoder of TAN for the benefit of that implement the encoder in a general computer.

7.	Claim 20 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et. al (US 20170053674) and in view of  TAN et al. (CN107197289A).
 
Regarding claim 20, Fisher teaches an unmanned aerial vehicle (UAV) (fig. 1) comprising: a fuselage (fig. 1, component 12);  
	a propulsion system coupled to the fuselage and including one or more propellers (fig. 2, component 16), one or more motors (fig. 2, component 14), and an electronic governor (paragraph 0031, … including a fuselage 12, motors 14, each driving a propeller 16, …
image encoding microprocessor, and memory located within fuselage 12);  an image acquiring device coupled to the fuselage and configured to acquire a first image frame and a second image 
frame (fig. 1, component 18; paragraph 0031, … onboard camera system 18 (which includes an image sensor).
	It is noticed that Fisher does not disclose explicitly of a processor configured to encode the image by: hybrid digital-analog (HDA) encoding the first image frame to generate first encoded data including a digital part and an analog part;  and inter-encoding the second image frame using a reference frame reconstructed from the digital part of the first encoded data to generate second encoded data.
	TAN disclose of a processor (fig. 2, H.264 encoder) configured to encode the image by: 
	hybrid digital-analog (HDA) encoding a first image frame to generate first encoded data including a digital part and an analog part (fig. 3, HDA; page 3, 6th -9th paragraph, mixing digital-to-analogue video transmission method…digital Primary layer coding, raw video signal are divided into multiple GOP, pass through digital source encoder number Word bit stream, the digital bit stream obtains digital channel encoded signal by digital channel encoder…, simulation enhancement layer coding…to the limitation of step S1 and step the S2 digitally encoded signal respectively obtained and analog encoding signal according to setting General power carries out power distribution, is sent after obtaining mixing digital and analogue signals);  

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a processor configured to encode the image by: hybrid digital-analog (HDA) encoding the first image frame to generate first encoded data including a digital part and an analog part;  and inter-encoding the second image frame using a reference frame reconstructed from the digital part of the first encoded data to generate second encoded data as taught by TAN as a modification to the unmanned aerial vehicle of Fisher for the benefit of that mixing digital-to-analogue video transmission (Abstract, TAN).

8.	Claim 2-9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (CN107197289A)and in view of  Lan et al. (CN107666472A).
	
	Regarding claim 2, Tan teaches the limitations recited in claim 1 as discussed above.
	 It is noticed that TAN does not disclose explicitly of generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data from high frequency components of the first image frame.
	Lan disclose of generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data from high frequency components of the first image frame as taught by Lan as a modification to the method of TAN for the benefit of that selects digital coding or analog encoding (page 4, 10th paragraph) .

	Regarding claim 3, the combination of TAN and  Lan teaches the limitations recited in claim 2 as discussed above. In addition, TAN further discloses that employing an 
intra-prediction on the first image frame to obtain prediction residual data (fig. 2, residual; page 7, 16th paragraph, … Digital bit in digital coding obtains reconstruction and regarded after flowing through H.264 decoder decoding Frequently, the residual error between original video source and the reconstruction video is used to simulate enhancement layer coding; in which, the residual error is the prediction residual data in intra-prediction); transforming the prediction residual data into transform coefficients (fig. 2, 3D DCT; page 7, 16th paragraph, obtained residual signals pass through three-dimensional Discrete cosine transform (3D-DCT) transforms to simulation signal generator in frequency domain, obtains DCT coefficient matrix); Lan further th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted…; page 5, 5th paragraph, digital encoding procedure can be divided into quantization, compile Three Main Stages of code and modulation. The average transmission resource of given piecemeal is mainly with the quantization step of quantization stage and based on coding);  and entropy encoding the quantized transform coefficients to generate the digital part of the first encoded data (page 5, 6th paragraph, carry out entropy code numeric coding scheme. " Q (is marked as with quantization stepi") quantify after piecemeal (be marked as) in each coefficient by the bit number of consumption (it is marked as " bi") it can be equal to or be similar to the piecemeal after quantifying Entropy).
	The motivation of combination is the same as in claim 2’s rejection.

	Regarding claim 4, the combination of TAN and  Lan teaches the limitations recited in claim 2 as discussed above. In addition, Lan further discloses that determining a threshold to divide the first image frame into the low frequency components and the high frequency components according to at least one of a channel bandwidth, a bit rate, or a resolution of the first image frame (as shown in fig. 10A and fig. 10B; page 17, 6th paragraph, Figure 10 A to 
	The motivation of combination is the same as in claim 2’s rejection.

	Regarding claim 5, Tan teaches the limitations recited in claim 1 as discussed above.
	 It is noticed that TAN does not disclose explicitly of generating the digital part of the first encoded data from a high-information portion of the first image frame;  and generating the analog part of the first encoded data from a low-information portion of the first image frame.
	Lan disclose of generating the digital part of the first encoded data from a high-information portion of the first image frame;  and generating the analog part of the first encoded data from a low-information portion of the first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted; in which, the low- frequency is high-information portion and high-frequency is low-information portion since low frequency has more information).
th paragraph) .

	Regarding claim 6, the combination of TAN and  Lan teaches the limitations recited in claim 5 as discussed above. In addition, Lan further discloses that generating the digital part of 
the first encoded data by intra-encoding the high-information portion of the first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. … the coefficient of low-frequency band is digitally encoded and transmitted; which is intra-encoding the high-information portion of the first image frame; which is intra-encoding the high-information portion of the first image frame ),
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claim 7, the combination of TAN and  Lan teaches the limitations recited in claim 5 as discussed above. In addition, Lan further discloses that generating the analog part of 
the first encoded data by analog-encoding the low-information portion of the 
first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet 
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claim 8, the combination of TAN and  Lan teaches the limitations recited in claim 5 as discussed above. In addition, Lan further discloses that dividing the first image frame into the high-information portion and the low-information portion (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission; in which, the low- frequency is high-information portion and high-frequency is low-information portion since low frequency has more information).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claim 9, the combination of TAN and  Lan teaches the limitations recited in claim 8 as discussed above. In addition, Lan further discloses that dividing the first image frame into a plurality of blocks (as shown in fig. 3);  calculating amounts of information in the plurality of blocks (page 3, 2nd paragraph, frame waiting for transmission and obtains multiple piecemeals afterwards…according to the deviation journey between the constraint of the transfer resource of channel and the coefficient of piecemeal Degree, determines the estimated distortion of analogue transmission. Based on identified estimated distortion, optionally encode multiple piecemeals, for Digital Transmission or analogue transmission on channel; in which the distortion is the nd paragraph, frame waiting for transmission and obtains multiple piecemeals afterwards…according to the deviation journey between the constraint of the transfer resource of channel and the coefficient of piecemeal Degree, determines the estimated distortion of analogue transmission. Based on identified estimated distortion, optionally encode multiple piecemeals, for Digital Transmission or analogue transmission on channel; in which the distortion is the information calculate).

9.	Claim 10-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (CN107197289A)and in view of  Karczewicz et al. (US 20090257499).

	Regarding claim 10, Tan teaches the limitations recited in claim 1 as discussed above.
	 It is noticed that TAN does not disclose explicitly of inter-encoding a third image frame according to the second encoded data to generate third encoded data.
	Karczewicz disclose of inter-encoding a third image frame according to the second encoded data to generate third encoded data (fig. 2 and paragraph 0062, … to reconstruct 
the residual block in the pixel domain, e.g., for later use a reference block.  Summer 51 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 35 to produce a reconstructed video block for storage in reference frame store 34.  The reconstructed video block may be used by motion estimation unit 32 and motion compensation unit 35 as a reference block to inter-encode a block in a subsequent video frame; 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology inter-encoding a third image frame according to the second encoded data to generate third encoded data as taught by Karczewicz as a modification to the method of TAN for the benefit of that the reconstructed video block may be used by motion estimation (Karczewicz, paragraph 0064) .

	Regarding claim 11, the combination of TAN and  Karczewicz teaches the limitations recited in claim 10 as discussed above. In addition, Karczewicz further discloses that reconstructing the second encoded data to obtain a reference frame, and inter-encoding the third image frame according to the reference frame to generate the third encoded data (fig. 2 and paragraph 0062, … to reconstruct the residual block in the pixel domain, e.g., for later use a reference block.  Summer 51 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 35 to produce a reconstructed video block for storage in reference frame store 34.  The reconstructed video block may be used by motion estimation unit 32 and motion compensation unit 35 as a reference block to inter-encode a block in a subsequent video frame; in which, the reconstructed video block is based on the second encoded date and the third image frame is created by inter-encoding)
	The motivation of combination is the same as in claim 10’s rejection.

13-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (CN107197289A) and in view of  Nguyen et al. (US 5515511) and further in view of  Lan et al. (CN107666472A).
	
	Regarding claim 13, the combination of Tan and Nguyen teaches the limitations recited in claim 12 as discussed above.
	 It is noticed that the combination of Tan and Nguyen does not disclose explicitly of generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data from high frequency components of the first image frame.
	Lan disclose of generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data from high frequency components of the first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating the digital part of the first encoded data from low frequency components of the first image frame;  and generating the analog part of the first encoded data from high frequency components of the first image frame as th paragraph) .

	Regarding claim 14, the combination of TAN and  Lan teaches the limitations recited in claim 13 as discussed above. In addition, TAN further discloses that employing an 
intra-prediction on the first image frame to obtain prediction residual data (fig. 2, residual; page 7, 16th paragraph, … Digital bit in digital coding obtains reconstruction and regarded after flowing through H.264 decoder decoding Frequently, the residual error between original video source and the reconstruction video is used to simulate enhancement layer coding; in which, the residual error is the prediction residual data ); transforming the prediction residual data into transform coefficients (fig. 2, 3D DCT; page 7, 16th paragraph, obtained residual signals pass through three-dimensional Discrete cosine transform (3D-DCT) transforms to simulation signal generator in frequency domain, obtains DCT coefficient matrix); Lan further discloses that generating the analog part of the first encoded data according to the transform coefficients corresponding to the high frequency components;  quantizing the transform coefficients corresponding to the low frequency components to generate quantized transform coefficients (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted…; page 5, 5th paragraph, digital encoding procedure can be divided into quantization, compile Three Main Stages of code and modulation. The average transmission resource of given th paragraph, carry out entropy code numeric coding scheme. " Q (is marked as with quantization stepi") quantify after piecemeal (be marked as) in each coefficient by the bit number of consumption (it is marked as " bi") it can be equal to or be similar to the piecemeal after quantifying Entropy).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 15, the combination of TAN, Nguyen and  Lan teaches the limitations recited in claim 13 as discussed above. In addition, Lan further discloses that determining a threshold to divide the first image frame into the low frequency components and the high frequency components according to at least one of a channel bandwidth, a bit rate, or a resolution of the first image frame (as shown in fig. 10A and fig. 10B; page 17, 6th paragraph, Figure 10 A to Figure 10 B show under different bandwidth ratio (BWR) setting provided herein is an example implementation with Performance comparison figure between traditional scheme. The traditional scheme for being used herein to compare is the scheme based on complete analogue transmission…; in which the scheme are with difference bandwidth ratio, which is related to a channel bandwidth and the scheme uses low-frequency/high-frequency components as discussed in claim 2’s rejection). 
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 16, the combination of TAN, Nguyen teaches the limitations recited in claim 12 as discussed above.

	Lan disclose of generating the digital part of the first encoded data from a high-information portion of the first image frame;  and generating the analog part of the first encoded data from a low-information portion of the first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission, and the coefficient of low-frequency band is digitally encoded and transmitted; in which, the low- frequency is high-information portion and high-frequency is low-information portion since low frequency has more information).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating the digital part of the first encoded data from a high-information portion of the first image frame;  and generating the analog part of the first encoded data from a low-information portion of the first image frame as taught by Lan as a modification to the method of TAN for the benefit of that selects digital coding or analog encoding (page 4, 10th paragraph) .

	Regarding claim 17, the combination of the combination of TAN, Nguyen and  Lan teaches the limitations recited in claim 16 as discussed above. In addition, Lan further discloses  generating the digital part of the first encoded data by intra-encoding the high-information portion of the first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. … the coefficient of low-frequency band is digitally encoded and transmitted; which is intra-encoding the high-information portion of the first image frame),
	The motivation of combination is the same as in claim 16’s rejection.

	Regarding claim 18, the combination of TAN, Nguyen and  Lan teaches the limitations recited in claim 16 as discussed above. In addition, Lan further discloses that generating the analog part of the first encoded data by analog-encoding the low-information portion of the 
first image frame (page 4, 10th paragraph, … hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission; which is analog-encoding the low-information portion of the first image frame),
	The motivation of combination is the same as in claim 16’s rejection.

	Regarding claim 19, the combination of TAN, Nguyen and  Lan teaches the limitations recited in claim 16 as discussed above. In addition, Lan further discloses that dividing the first image frame into the high-information portion and the low-information portion (page 4, 10th  hybrid coding method selects digital coding or analog encoding generally in units of frame. Mixed in other Close in coding method, wavelet transformation is performed to the data waiting for transmission of video segment etc, and after being converted according to frequency partition Coefficient. The coefficient of high frequency band is modeled coding and transmission; in which, the low- frequency is high-information portion and high-frequency is low-information portion since low frequency has more information),
	The motivation of combination is the same as in claim 16’s rejection.
	
11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423